BLAIR, J.
Appellant and respondents (except Mason) constitute the Board of Education of the city of St. Louis. Mason is secretary and treasurer of the hoard. This suit was instituted to enjoin respondents from ordering the payment of special tax bills out of school funds. The tax bills were issued against school property in part payment of the construction of a sewer. This appeal is from a judgment dismissing appellant’s” bill. Several questions are discussed.
The trial court held school property was exempt, but, as appellant states, “refused to grant an injunction, on the ground that the majority of the Board of Education were acting in good faith and had the power to assume a moral obligation, notwithstanding the absence of legal liability.” Appellant confines his assignments of error and his argument to the question, whether special tax bills legally can be enforced against school property. He neither discusses nor attacks the court’s view that the Board of Education is authorized to pay on the theory that a moral obligation rests upon it. In other words, he confines his brief to a support of the court’s finding that there was no legal obligation, and fails to assail the finding on which the court rested its judgment against him. All that appellant urges can be conceded and yet the judgment rests upon an independent ground — the only ground on which the court placed it. The court may have been right or wrong. No assignment or argument advanced by appellant asserts he was wrong. Error must be assigned and shown before a reversal is warranted in a civil case. This has not been done. Affirmed.
All of the judges concur except Woodson, J., who dissents.